Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE REPORTS 3 rd QUARTER 2014 RESULTS KAPALUA RESORT, Hawaii, November 12, 2014 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported a net loss of $0.7 million, or $(0.04) per share, for the third quarter of 2014, compared to a net loss of $1.6 million, or $(0.08) per share for the third quarter of 2013. The Company reported revenues of $2.7 million and $2.8 million during the third quarters of 2014 and 2013, respectively. For the nine months ended September 30, 2014, the Company reported a net loss of $1.2 million, or $(0.07) per share, compared to a net loss of $2.5 million, or $(0.14) per share, for the nine months ended September 30, 2013. The Company reported revenues of $10.2 million and $8.0 million during the nine months ended September 30, 2014 and 2013, respectively. In May 2014, the Company sold a 4-acre parcel and building that serves as the maintenance facility for the Kapalua Plantation Golf Course for $2.3 million. The sale resulted in a gain of $1.5 million. In June 2013, the Company sold a 7-acre parcel that was the last of its former agricultural processing facilities in central Maui for $4.0 million. The sale resulted in a gain of $1.9 million. As previously reported, on October 9, 2014, the Company sold an unimproved 244-acre parcel of former agricultural land located in West Maui, commonly known as Lipoa Point, to the State of Hawaii for $19.8 million. The sale resulted from a bill enacted by the State of Hawaii in June 2013, which provided for the purchase of Lipoa Point with the stipulation that the proceeds from the sale be designated for the benefit of the Company’s pension plans. The Lipoa Point property was previously pledged to the Pension Benefit Guaranty Corporation (“PBGC”) as security for the Company’s pension plans, which at September 30, 2014 were underfunded by $20.3 million. Upon the closing of the Lipoa Point sale, the $19.8 million sale price, less closing costs of approximately $400,000, was transferred to the trustee of the Company’s pension plans and the mortgage on the property held by the PBGC was released. With the funding of the Company’s pension plans from the Lipoa Point sale, the Company does not expect to be required to make minimum contributions to its pension plans for the foreseeable future. Such contributions totaled $2.8 million and $2.1 million for 2014 and 2013, respectively. Page 2 The Lipoa Point sale resulted in a gain of approximately $19.3 million, which will be included in the Company’s operating results for the quarter ending December 31, 2014. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 3rd quarter 2014 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com. About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # Page 3 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE INCOME ( LOSS ) (UNAUDITED) Three Months Ended September 30, (in thousands except share amounts) OPERATING REVENUES Real estate Commissions $ 249 $ 206 Leasing 1,246 1,315 Utilities 924 1,010 Resort amenities and other 320 283 Total Operating Revenues 2,739 2,814 OPERATING COSTS AND EXPENSES Real estate Other 355 613 Leasing 547 726 Utilities 600 588 Resort amenities and other 219 193 General and administrative 558 740 Depreciation 573 581 Pension and other postretirement expense 10 222 Total Operating Costs and Expenses 2,862 3,663 Operating Loss ) ) Interest expense, net ) ) Loss from Continuing Operations, net of income taxes of $0 ) ) Loss from Discontinued Operations, net of income taxes of $0 ) ) NET LOSS ) ) Pension, net of income taxes of $0 163 228 COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED Continuing Operations $ ) $ ) Discontinued Operations - - Net Loss $ ) $ ) MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Nine Months Ended September 30, (in thousands except share amounts) OPERATING REVENUES Real estate Sales $ 2,300 $ - Commissions 485 397 Leasing 3,967 3,838 Utilities 2,475 2,793 Resort amenities and other 990 971 Total Operating Revenues 10,217 7,999 OPERATING COSTS AND EXPENSES Real estate Cost of sales 835 - Other 993 1,452 Leasing 1,683 2,115 Utilities 1,745 1,682 Resort amenities and other 690 499 General and administrative 1,640 2,159 Depreciation 1,744 1,955 Pension and other postretirement expense 292 666 Total Operating Costs and Expenses 9,622 10,528 Operating Income (Loss) 595 ) Interest expense, net ) ) Loss from Continuing Operations, net of income taxes of $0 ) ) Income (Loss) from Discontinued Operations, net of income taxes of $0 and $116 ) 1,822 NET LOSS ) ) Pension, net of income taxes of $0 455 618 COMPREHENSIVE LOSS $ ) $ ) NET LOSS PER COMMON SHARE BASIC AND DILUTED Continuing Operations $ ) $ ) Discontinued Operations ) 0.10 Net Loss $ ) $ )
